 



Exhibit 10.49

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)
ASSET PURCHASE AGREEMENT
BETWEEN
IDM PHARMA, INC.
AND
PHARMEXA INC.
NOVEMBER 23, 2005

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     ASSET PURCHASE AGREEMENT, dated, November 23, 2005, by and between IDM
Pharma, Inc., a Delaware corporation (“Seller”), and Pharmexa Inc., a Delaware
corporation (“Buyer”).
Preliminary Statement
     WHEREAS, Seller wishes to sell and Buyer wishes to buy the Assets (defined
below);
     WHEREAS, Seller and Buyer desire to provide for other arrangements
ancillary to the purchase and sale of the Assets; and
     WHEREAS, concurrently with the execution of this Agreement, Buyer’s parent,
Pharmexa A/S has executed and delivered in favor of Seller the Guaranty.
     NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and mutual and
dependent promises set forth herein, the parties hereto agree as follows:
ARTICLE 1 CERTAIN DEFINITIONS.
The following defined terms shall have the following meanings:
     1.1 “Affiliate” means, with respect to Seller or Buyer, another
corporation, limited liability company, partnership, joint venture, other entity
of any type or individual that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Seller or Buyer, respectively.
     1.2 “Agreement” means this agreement and the Schedules hereto, as the same
may be extended, modified, supplemented or terminated from time to time.
     1.3 “Antigen” means any substance, including, without limitation, proteins,
toxins, viruses or bacteria, or portions of any thereof, that is capable of
stimulating the production of an immune response.
     1.4 “Assets” means all of the rights, properties and assets of Seller
described in Section 2.1 and the Schedules referenced therein.
     1.5 “Assumed Contracts” mean all contracts, agreements, licenses, and
grants that pertain to the Business, other than the Excluded Contracts.
     1.6 “Assumed Liabilities” mean (i) all obligations, duties and liabilities
of Seller under the Assumed Contracts continuing after the Closing Date which
become due and payable or are required to be performed after the Closing Date,
provided that Buyer is not assuming any liabilities under the Assumed Contracts
for services, goods or any other benefit provided to Seller prior to the Closing
Date for which payment becomes due after the Closing Date

- 1 -



--------------------------------------------------------------------------------



 



(including, but not limited to obligations to pay third party service providers
under the NIH Grants for amounts Buyer receives as reimbursement for pass
through expenses from the government); (ii) all liabilities to extent arising
out of or relating to use or ownership of the Assets or the conduct of the
Business but only to the extent they arise after the Closing; (iii) all
liabilities for taxes arising out or relating to the use, ownership, sale or
lease of any of the Assets after the Closing, including all liabilities in
respect of products of the Business sold/and or services of the Business
performed by Buyer or its affiliates after Closing, and (iv) all liability for
[. . . *** . . .] owed by Seller to the Hired Employees as of the Closing.
     1.7 “Business” means the Facility, the laboratories at the Facility used
for immuno-monitoring and peptide binding research and experimentation,
including without limitation a vivarium, the Equipment, EIS, the Padre
Technology and the research, development, manufacture and sale of pharmaceutical
compounds and products for the treatment and prevention of diseases, excluding
the research, development, manufacture and sale of pharmaceutical compounds and
products for the treatment and prevention of cancer as conducted by Seller on or
prior to the date of this Agreement and any Excluded Assets and excluding any of
the activities of Seller relating to its corporate or financial operations as a
reporting company under the Securities Exchange Act of 1934 or as a company
listed for trading on the Nasdaq National Market.
     1.8 “Closing” or “Closing Date” shall have the meaning set forth in Section
8.1.
     1.9 “Closing Payment” shall have the meaning set forth in Section 6.4.
     1.10 “Hired Employees” means those employees of Seller identified on
Schedule 1.10 who accept employment with Buyer.
     1.11 “Employee Benefit Plan” shall have the meaning set forth in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.
     1.12 “Environmental Laws” means any applicable laws relating to or imposing
liability or standards of conduct concerning hazardous or toxic materials and
substance, air pollution (including noise and odors), water pollution, liquid
and solid waste, pesticide, drinking water, community and employee health,
environmental land use management, stormwater, sediment control, radiation,
wetlands, endangered species, environmental permitting and petroleum products,
in effect as of the Closing Date, including but not limited to those dealing
with public health and safety and the protection of the environment, such as the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136 et seq., as
amended; the Toxic Substances Control Act, 15 U.S.C. 2601 et seq., as amended;
the Clean Water Act, 33 U.S.C. 1251 et seq., as amended; the National
Environmental Policy Act, 42 U.S.C. 4321 et seq., as amended; the Solid Waste
Disposal Act, 42 U.S.C. 6901 et seq., as amended; the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq.,
as amended; the Clean Air Act, 42 U.S.C. 7401 et seq., as amended; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. 11001 et seq., as amended;
the Resource Conservation and Recovery Act, as amended, all applicable state,
county and municipal laws and ordinances relating to environmental, health and
safety matters; and all rules and regulations promulgated pursuant to such
federal, state, county and municipal laws and ordinances.

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 2 -



--------------------------------------------------------------------------------



 



     1.13 “Epitope” means a molecular region of an Antigen, which is involved in
recognition by a particular immunoglobulin, or in the context of T cells, by a T
cell receptor and/or Major Histocompatibility Complex (MHC) receptor.
     1.14 “Epitope Identification System” or “EIS” means proprietary methods of
using sequence information derived from an Antigen to identify and/or
characterize Antigen-specific Epitopes, to design vaccines, to identify Epitope
analogues, to identify optimal Epitope variants, and to design Epitope minigene
constructs, which methods are claimed or disclosed in the Patents listed on
Schedule 1.27(ii) and any abandoned parent applications of any Patents listed
therein as of the Closing Date.
     1.15 “Equipment” means the machinery, computers, office equipment,
laboratory equipment, supplies and office furniture located at the Facility and
the leasehold improvements of Seller associated with the Facility, but excluding
personal computers or other Equipment owned by Seller’s employees and excluding
the Equipment set forth on Schedule 1.15.
     1.16 “Excluded Assets” means (a) cash and cash equivalents,
(b) investments, (c) accounts receivable, including billed and unbilled
receivables for work or projects performed by Seller under Assumed Contracts
prior to Closing, including all rights to be reimbursed under Assumed Contracts
for pass-through expenses incurred and paid by Seller whether the invoice for
the pass-through expense is received before or after the Closing, (d) pre-paid
expenses, (e) assets of Seller’s Employee Benefit Plans, (f) all rights relating
to Seller’s research, pre-clinical and clinical programs targeting cancer,
including EP-2101 and its investigational new drug application, for EP-2101
filed with the Food and Drug Administration and other books and records relating
thereto, provided that the right to use PADRE universal helper T cell Epitope in
Seller’s cancer vaccines will be licensed back to Seller pursuant to the License
Agreement referenced in Section 1.45(d), (g) the Patents and other Intellectual
Property in the excluded vaccine programs referenced in clause (f) above,
(h) clinical supplies of EP-2101, including raw materials, the active and other
ingredients and packaging and related documentation, (i) contracts relating
solely to the excluded vaccine programs referenced in clause (f) above,
including the [. . . *** . . .], (j) ImmunoStealth Epitope modification
technologies, including Patents and other Intellectual Property that relate
exclusively to such technologies, (k) all rights under Seller’s insurance
policies, (l) all claims and counterclaims with respect to rights of offset
against Excluded Liabilities, (m) the Excluded Contracts, (n) Permits relating
to the Business that are not transferable, (o) personnel files for Hired
Employees, and (p) all minute books, stock books, option and employee stock
ownership plan documents and plan administration records, general ledger, work
papers and other accounting records, records maintained for compliance with
United States securities laws or the listing agreement or requirements for the
Nasdaq National Market, tax returns, Employee Benefit Plan records and similar
corporate records of Seller.
     1.17 “Excluded Contracts” mean confidentiality agreements, material
transfer agreements, licenses and research agreements that do not relate
exclusively to the Business and Vendor Accounts.

1.18   “Excluded Liabilities” has the meaning set forth in Section 9.1(a).

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 3 -



--------------------------------------------------------------------------------



 



     1.19 “Existing Library” means the database comprising the library of
Epitopes existing as of the Closing Date, which Epitopes are claimed or
disclosed in the Patents identified on Schedule 1.27(ii) and any abandoned
parent applications of any Patents listed therein.
     1.20 “Facility” means Seller’s facility located at 5820 Nancy Ridge Drive,
Suite 100, San Diego, California.
     1.21 “Governmental Authority” means any court, tribunal, arbitrator,
authority, agency, commission, department, organization, official or other
legislative, executive, judicial or quasi-governmental instrumentality of any
foreign jurisdiction, the United States or any state, county, city or other
political subdivision.
     1.22 “Hazardous Material” means any pollutant, contaminant, hazardous,
toxic or dangerous waste, substance or material, including, but not limited to,
any chemical products, petroleum substances, PCBs, asbestos, urea formaldehyde,
ammonia, nitrates, semi-volatile or purgeable organics, flammable explosives,
radioactive materials, hazardous waste, metals or other materials or substances
defined as or included in the definition of substances defined as “hazardous
substances,” “hazardous materials,” “hazardous waste,” “solid waste,” “toxic
substances” or analogous definitions under any Environmental Law.
     1.23 “Indemnification Notice” shall have the meaning set forth in
Section 9.3(a).
     1.24 “Indemnitee” shall have the meaning set forth in Section 9.3(a).
     1.25 “Indemnitor” shall have the meaning set forth in Section 9.3(a).
     1.26 “Intellectual Property” means Patents, Know-How, and the goodwill
associated with all the foregoing.
     1.27 “Intellectual Property Assets” mean (i) the PADRE Technology (ii) the
Patents comprising EIS as listed on Schedule 1.27(ii), and related Know-How;
(iii) the trademarks “PADRE”, “EPIMMUNE” (typed drawing), “EPIMMUNE” (design
plus word), and “EIS”; (iv) the Patents used in Seller’s existing research,
pre-clinical and clinical programs targeting hepatitis B virus (HBV), hepatitis
C virus (HCV) and human papilloma virus (HPV), as listed on Schedule 1.27(iv),
and related Know-How, subject to all third party rights in such programs and
Intellectual Property; (v) the Patents used in Seller’s existing research,
pre-clinical and clinical programs targeting human immunodeficiency virus (HIV):
EP HIV-1090, EP-1043, EP-1233 and MVA mBN32, as listed on Schedule 1.27(iv), and
related Know-How, subject to all third party rights in such programs and
Intellectual Property; (vi) the Patents used in Seller’s existing programs
targeting malaria, influenza, cytomegalovirus (CMV) and tuberculosis, as listed
on Schedule 1.27(iv), and related Know-How; and (vii) subject to the provisions
of Section 3.14 of this Agreement, the domain name www.epimmune.com.
     1.28 “Inventory” means the laboratory and other supplies located at the
Facility, including the animals in the vivarium and excluding the assets on
Schedule 1.28.

- 4 -



--------------------------------------------------------------------------------



 



     1.29 “Know-How” means methods, procedures, trade secrets, formulas,
techniques, assays, protocols, procedures, processes, systems, specifications,
data, results of clinical trials, and technical data.
     1.30 “Legal Requirement” means any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authority.
     1.31 “Lien” means any lien, charge, encumbrance, claim, pledge, security
interest or grant of right, title or interest in an asset to any party.
     1.32 “Material Contracts” mean any Assumed Contract having (i) a term of
greater than [. . *** . ] (excluding any renewal option other than those that
may be exclusively exercised by the other party thereto) and (ii) a financial
obligation in excess of [. . . *** . . .], but excluding material transfer
agreements, confidentiality agreements and non-disclosure agreements.
     1.33 “Materials” means the compounds and other materials used or for use
exclusively in the Programs, which compounds and other materials constitute all
of the compounds and other materials located at the Facility as of the Closing
Date.
     1.34 “NIH Grants” mean (i) NIH Award No. N01-A1-25480 (Millennium Vaccine
Initiative – Novel Vaccine for Tuberculosis and Malaria) (ii) NIH Award
No. N01-A1-30031 (HIV Vaccine Design and Development Teams), in each case as
amended and (iii) Grant Number 5 P01 AI48238 (Epitope Based DNA Vaccines for
AIDS Therapy) which terminated in June 2005.
     1.35 “Notice Date” has the meaning set forth in Section 9.3(a).
     1.36 “PADRE Technology” means the Patents listed on Schedule 1.36 and
related Know-How.
     1.37 “Patents” means United States and foreign patents and patent
applications, including, without limitation, certificates of invention and
applications for certifications of invention, registered designs and registered
design applications, industrial designs and industrial design applications and
registrations, reissues, extensions, substitutions, confirmations,
registrations, revalidations, renewals, term restorations, additions,
provisionals, continuations, continuations-in-part and divisions thereof.
     1.38 “Permits” mean all permits, licenses, approvals, and other
authorizations in each case granted or issued by any Governmental Authority.
     1.39 “Permitted Liens” mean (a) Liens for taxes and other governmental
charges that are not yet due and payable or that may hereafter be paid without
penalty, (b) the rights, if any, of third-party suppliers or other vendors
having possession of Equipment created by virtue of applicable laws pertaining
to the possession of assets in general, (c) Liens which do not materially impair
the current use or the value of the Assets subject to such Liens either
individually or taken as a whole, (d) the terms and conditions of all licenses
of in-licensed

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 5 -



--------------------------------------------------------------------------------



 



Intellectual Property Assets set forth on Schedule 1.27, the terms of any
material transfer agreements and non-disclosure or confidentiality agreements
relating to the Assets and the terms and conditions of all licenses to
commercially available software included in the Assets, (e) all licenses of
PADRE Technology, EIS or other Intellectual Property Assets granted by Seller
prior to the date of this Agreement set forth on Schedule 1.27 and all material
transfer agreements and non-disclosure or confidentiality agreements granted by
Seller prior to the date of this Agreement, and (f) those Liens described in
Schedule 1.39.
     1.40 “Person” means any individual, corporation, partnership, limited
liability company, private or public institution, group, tribunal, government
authority or other entity.
     1.41 “Programs” mean the programs identified in clauses (iv), (v) and
(vi) of Section 1.26.
     1.42 “Purchase Price” means the amount to be paid by Buyer to Seller for
the Assets as set forth in Section 2.4.
     1.43 “Representative” means, with respect to either party, any Person that
is or becomes (i) a subsidiary or other Affiliate of the party or (ii) an
officer, director, manager, employee, partner, attorney, advisor, accountant,
agent or representative of such party of such party’s subsidiaries
     1.44 “Sales Tax” shall have the meaning set forth in Section 3.6.
     1.45 “Transaction Agreements” mean:
          (a) such deeds and instruments of sale, conveyance, transfer and
assignment as are necessary or reasonably desirable to vest in Buyer all of the
Assets free and clear of all liens, claims and encumbrances other than the
Assumed Liabilities and Permitted Liens including but not limited to the Bill of
Sale, substantially in a form to be mutually agreed by the Parties;
          (b) the Assignment and Assumption Agreement, substantially in a form
to be mutually agreed by the Parties;
          (c) the License Agreement between Seller and Buyer pertaining to the
Intellectual Property comprising the Epitope Identification System,
substantially in the form attached as Exhibit 1.45(c) (the “EIS License
Agreement”);
          (d) the License Agreement between Buyer and Seller pertaining to the
Intellectual Property comprising the PADRE Technology, substantially in the form
attached as Exhibit 1.45(d) (together with the EIS License Agreement, the
“License Agreements”);
          (e) the Services Agreement, substantially in the form attached as
Exhibit 1.45(e) (the “Services Agreement”);

- 6 -



--------------------------------------------------------------------------------



 



          (f) the Novation Agreement related to the NIH Grants (other than the
grant in clause (iii) of the definition of NIH Grants), substantially in the
form attached as Exhibit 1.45(f) (the “Novation Agreement”);
          (g) assignments to all Intellectual Property Assets; and
          (h) assignment of the “Epimmune” and “PADRE” trademarks.
     1.46 “Vendor Accounts” means contracts or accounts with utility or third
party service providers to the Facility (such as San Diego Gas & Electric and
SBC ) that are provided on a purchase order or open account basis for which
Buyer will have to open new accounts.
ARTICLE 2 SALE AND PURCHASE OF ASSETS.
     Subject to the terms and conditions and on the basis of and in reliance on
the representations, warranties, obligations and agreements set forth in this
Agreement, the parties agree to consummate on the Closing Date the following
transactions:
     2.1 Assets to be Acquired. Seller shall sell, assign, transfer and convey
and Buyer shall purchase and accept free and clear of all Liens of any kind,
whether absolute, accrued, contingent or otherwise (except for any Assumed
Liabilities and Permitted Liens) all of the following assets (which are referred
to in this Agreement as the “Assets”), other than the Excluded Assets (For the
avoidance of doubt, Buyer is not acquiring any assets of Seller associated with
its operations at any of its locations other than the Facility):
          (a) the Equipment;
          (b) the Intellectual Property Assets, Materials and Existing Library;
          (c) the Inventory;
          (d) all leasehold improvements at the Facility and intangible assets
used in the Business such as computer programs, records and data but excluding
computer programs licensed to Seller as part of any master enterprise licenses
that are Excluded Assets;
          (e) all rights and interests of Seller in and under the Assumed
Contracts;
          (f) all rights of recovery of any kind relating to or affecting the
Assets or Assumed Liabilities (excluding rights to recoveries under insurance
policies covering the Assets which are Excluded Assets) and claims, causes of
action and rights under, pursuant to, or arising from warranties,
representations, guarantees and agreements in favor of Seller made by third
parties;
          (g) all Permits related to the Facility or Business, including those
set forth on Schedule 2.1(g), except those which are non-transferable;
          (h) all books and records pertaining to the Business, including but
not limited to the clinical and regulatory files for the Programs to the extent
controlled by Seller and to the

- 7 -



--------------------------------------------------------------------------------



 



extent legally transferable, laboratory notebooks, reports and other research
documentation, but excluding personnel files of Seller with respect to the Hired
Employees and, for the avoidance of doubt, excluding those books and records
that relate exclusively to the research, development, manufacture and sale of
pharmaceutical compounds and products that are Excluded Assets;
          (i) the software and databases that are part of the Epitope
Identification System subject to the rights granted to Seller under the EIS
License Agreement;
          (j) all right to payments under the NIH Grants for work to be
performed by Buyer after the Closing; and
          (k) all other assets located at the Facility that are used in the
Business and that are not Excluded Assets.
     2.2 Assumption of Liabilities. From and after the Closing, Buyer shall
assume and thereafter shall pay, perform and discharge, as and when due, the
Assumed Liabilities.
     2.3 Obligations Not Assumed. Buyer shall not assume any debts, duties,
obligations, responsibilities or liabilities of Seller or any of its Affiliates
of any kind or nature, contingent or otherwise other than the Assumed
Liabilities. In furtherance, and not in limitation of this Section 2.3, Buyer
does not assume, undertake or accept any debts, duties, obligations,
responsibilities or liabilities of Seller or any of its Affiliates which are not
Assumed Liabilities with respect to:
          (a) the conduct of the Business by Seller or any of its Affiliates
prior to the Closing Date, including but not limited to all liabilities, debts,
duties, obligations, responsibilities due to be paid or performed prior to the
Closing or which pertain to goods delivered or services performed prior to the
Closing, and contingencies of any kind which arose on or prior to the Closing
Date, including but not limited to those obligations and contingencies that are
not known as of the Closing Date but which become known thereafter;
          (b) obligations with respect to the Assumed Contracts arising from or
related to any default or breach by or on behalf of Seller or any of its
Affiliates;
          (c) any accounts payable of the Seller which arose prior to the
Closing Date, regardless of whether invoiced before or after the Closing Date;
          (d) any federal, state or local taxes of any nature whatsoever, or
penalties or interest arising therefrom, incurred by or arising out of Seller’s
ownership, control or operation of the Assets, the Business and the Facility on
or before the Closing Date; and
          (e) obligations to any employee, stockholder, director or officer of
Seller for salary, wages, fringe benefits, vacation or severance pay or other
amounts due for services performed for Seller prior to the Closing Date or for
severance payments to any employee of Seller relating to such employee’s
employment with Seller or under any Employee Benefit Plan of Seller or any
Affiliate of Seller, excluding [. . . *** . . .] for the Hired Employees, which
are being assumed by Buyer.

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 8 -



--------------------------------------------------------------------------------



 



     2.4 Purchase Price. Payment for the Assets will consist of aggregate
consideration of Twelve Million Dollars (US$12,000,000). At the Closing, Buyer
will deliver to Seller Twelve Million Dollars (US$12,000,000) by wire transfer
of immediately available funds to a bank account to be designated in writing by
Seller.
     2.5 Third Party Consents. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to transfer any
Assumed Contract, or any claim, right or benefit arising under or resulting from
an Assumed Contract that has not been obtained prior to Closing, if such
transfer or attempt to make such transfer, without the consent or approval of a
third party, would constitute a breach or violation thereof or adversely affect
the rights of Seller thereunder; and no action under this Agreement shall
constitute a transfer of such an Assumed Contract in the absence of such consent
or approval. To the extent that Seller is unable to transfer any contract that
would otherwise constitute an Assumed Contract, Seller and Buyer shall use
commercially reasonable efforts to enter into arrangements sufficient to provide
equivalent benefits and burdens to Buyer. The foregoing provisions of this
Section 2.5 do not in any way limit Buyer’s rights under Section 7.5. If the
Novation Agreement is not effective as of the Closing, then Seller and Buyer
shall be deemed to have entered into a subcontract under the NIH Grants pursuant
to which Buyer, as subcontractor, hereby agrees to perform all of the services
of Seller under the NIH Grants in accordance with the terms of such NIH Grants
for a period beginning on the day after the Closing Date and ending on the
effective date of the Novation Agreement. Seller shall pay Buyer under the
subcontract all amounts that are payable to Seller under the NIH Grants for the
subcontract period as if the Novation Agreement were effective at the beginning
of the subcontract period.
ARTICLE 3 CERTAIN COVENANTS OF THE PARTIES.
     3.1 Tax Allocation. The cash portion of the Purchase Price plus the Assumed
Liabilities will be allocated among the Assets for tax purposes as set forth in
Schedule 3.1. The parties shall revise the allocation schedules from time to
time as mutually agreed to take into account any purchase price adjustment. All
tax filings made by the parties shall be consistent with the agreed upon
allocation of the Purchase Price.
     3.2 Business in the Ordinary Course. Except as may be necessary to
facilitate compliance with any Legal Requirement or the requirements of any
Assumed Contract or as approved by Buyer in writing, between the date of this
Agreement and the earlier of (i) the Closing Date and (ii) the termination of
this Agreement:
          (a) Other than in the ordinary course of business, Seller shall not
engage in any transactions involving the Assets and the Business and shall not
subject the Assets to any Lien other than Permitted Liens;
          (b) Seller will promptly notify Buyer of any Lien affecting the
Assets, including a Permitted Lien of which Seller becomes aware, and will use
commercially reasonable efforts to have any Liens imposed by third parties
without Seller’s knowledge or consent removed.

- 9 -



--------------------------------------------------------------------------------



 



          (c) Seller will not conduct any activities at the Facility other than
the operation of the Business in the ordinary course in substantially the same
manner as conducted by Seller on the date hereof, and the operation of Seller’s
other business not being sold to Buyer hereunder;
          (d) Seller shall, consistent with past practice, maintain the physical
Assets in good operating condition, reasonable wear and tear excepted;
          (e) Seller shall, consistent with past practice, maintain in full
force and effect the Assumed Contracts (subject to any scheduled expiration or
termination of an Assumed Contract) and all Intellectual Property Assets
(subject to the abandonment of particular claims included in pending
applications or portions of pending applications made in the ordinary course of
business, and provided that Seller will notify Buyer of the abandonment of any
claims or portions of a pending application that could reasonably be considered
to be material to the Business) and Permits included in the Assets;
          (f) Seller shall conduct the Business in material compliance with all
laws, ordinances, rules, regulations and judicial and administrative orders
applicable to the operation of the Business; and
          (g) Seller shall promptly advise Buyer in writing of all lawsuits,
claims, proceedings and investigations of which Seller, to its best knowledge,
becomes aware, that may be threatened, brought, asserted or commenced against
Seller involving (a) the consummation of the transactions contemplated by this
Agreement or (b) which might have a material adverse effect on the Business.
     3.3 Third Party Consents. To the extent that Seller’s rights under any of
the Assumed Contracts are not assignable without the consent of any Person not a
party hereto, Seller will use commercially reasonable efforts to obtain such
consent prior to the Closing. Buyer and Seller shall use commercially reasonable
efforts prior to and after the Closing to obtain the U.S. government’s approval
of the Novation Agreement, and promptly following the date of this Agreement,
Buyer will contact the contracting officer or other governmental authority with
jurisdiction over the novation of the NIH Grants (other than the grant in
(iii) of the definition of NIH Grants, which shall not be novated) and take
appropriate actions to initiate novation of such NIH Grants in accordance with
48 C.F.R. Chapter 1, Subparts 42.1203 and 42.1204 (Federal Acquisition
Regulation).
     3.4 Post-Closing Assistance.
          (a) At Buyer’s request, Seller will make available Persons that remain
employees of Seller after the Closing for the purpose of giving testimony or
such other assistance as Buyer may reasonably require for the preparation and
defense or prosecution of any claim, action or other proceeding against any
third party relating to the Assets or the Assumed Liabilities. Seller’s
reasonable costs and expenses in connection therewith shall be reimbursed by
Buyer, including but not limited to, reimbursement of Seller and its Affiliates
for the time of their employees at a rate to be mutually agreed upon.

- 10 -



--------------------------------------------------------------------------------



 



          (b) With respect to the Excluded Contracts (including but not limited
to all confidentiality agreements and other agreements that include a provision
regarding the protection and restriction on the use of proprietary and
confidential information), in the event of a breach by the other party to any
such contract which adversely affects the Business in any material respect,
Seller will cooperate with Buyer and take such actions as Buyer may reasonably
request, at Buyer’s expense, to enforce the Excluded Contract.
          (c) The obligations of Seller under this Section 3.4 shall survive the
Closing.
     3.5 Consummation of Transactions. Each party shall use its commercially
reasonable efforts to perform or comply with, and to cause others to perform or
comply with, all of the terms and conditions set forth in this Agreement,
including but not limited to the fulfillment of the conditions precedent to the
obligation of the other party to close the transactions contemplated herein.
Neither party will take any action that it is aware would result in a material
breach by such party of any of its representations and warranties under this
Agreement.
     3.6 Cooperation. Buyer and Seller shall cooperate with each other and
proceed, as promptly as is reasonably practicable, to prepare and file the
notifications and other filings required by applicable law in connection with
the transactions described in this Agreement and to comply with all other legal
and contractual requirements necessary to consummate the Closing.
     3.7 Taxes. Any transfer tax (such as a sales tax) imposed due to the
transfer and sale of the Assets to Buyer will be borne by Buyer. At the Closing,
Buyer shall pay Seller for the sales tax due as a result of the sale of the
Assets to the Buyer (the “Sales Tax”). Buyer shall pay all other transfer,
documentary, sales, use, stamp, registration and other such taxes and fees
(including any penalties and interest) incurred in connection with this
Agreement, when due, and Buyer shall, at its own expense, file all necessary tax
returns and other documentation with respect to all such transfer, documentary,
sales, use, stamp, registration and other taxes and fees (except with respect to
the Sales Tax). To the extent that any sales and use taxes that may be levied or
imposed by any state, county, city or other political subdivision in respect of
any sales made by Seller prior to the Closing have not been fully paid,
satisfied, and discharged by Seller at or prior to the Closing, then Seller will
pay, satisfy and discharge the same following the Closing as required by
applicable law.
     3.8 Receipt of Monies or Other Assets. If any monies or other assets are
received by Seller or Buyer after Closing to which the other party is entitled
in accordance with the terms of this Agreement, such party shall promptly
forward such monies or other assets to the other party within [. . . *** . . .]
of receipt.
     3.9 Payment of Rents and Utilities. Seller will be responsible for and pay
when due all rents and utility and other Vendor Account costs associated with
the Facility through the Closing Date. Utility or other Vendor Account bills and
rent prepaid by Seller prior to Closing which cover services to be provided to
Buyer after Closing will be proportionately allocated (except that any security
deposit and all prepaid rent that is required to be maintained for the duration
of the lease shall be allocated solely to Buyer) between Seller and Buyer for
the period covered, and Buyer will reimburse Seller at Closing for any such
amount paid by Seller that is

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 11 -



--------------------------------------------------------------------------------



 



allocated to Buyer. Utility and other Vendor Account bills and rent paid by
Buyer after Closing which cover services provided to Seller prior to Closing
shall also be proportionately allocated between Seller and Buyer for the period
covered, and, upon Buyer’s request, Seller will promptly reimburse Buyer for any
such amount paid by Buyer that is allocated to Seller. Buyer shall arrange with
each vendor of any Vendor Account to open a new account in its name following
the Closing or will replace or discontinue such service but Seller shall not
remain a party to any Vendor Account relating to the Facility.
     3.10 Facility Lease. With regard to the Lease between Seller and ARE-SD
Region No. 18, LLC, as the successor to Nexus Equity VIII LLC, (the “Landlord”)
dated November 1, 1998 (the “Lease”), which is being assumed by Buyer, Buyer
shall (i) obtain a substitute letter of credit to replace the letter of credit
that Seller has in place with the Landlord and (ii) use reasonable efforts to
obtain from the Landlord a release of Seller for all obligations under the Lease
arising on and after the Closing.
     3.11 Employee Matters. Excluding the Hired Employees, Buyer shall have no
liability whatsoever with respect to any matter pertaining to the employment by
Seller of any employee prior to the Closing Date, including but not limited to
any obligations under any of Seller’s Employee Benefit Plans. With respect to
the Hired Employees, Buyer agrees to assume Seller’s obligation for [. . . *** .
. .] that are included in the Assumed Liabilities, but not any other obligation
of Seller to the Hired Employees, including but not limited to any obligations
under any of Seller’s Employee Benefit Plans.
     3.12 Allocations Under NIH Grants. Seller shall be responsible and pay when
due all third party costs that are reimbursable as pass-through expense under
the NIH Grants through the Closing Date, even if invoices for such third party
costs are received after the Closing Date. Third party costs that are prepaid by
Seller prior to Closing which cover services to be provided to Buyer after
Closing will be proportionately allocated between Seller and Buyer for the
period covered, and Buyer will reimburse Seller at Closing for any such amount
paid by Seller that is allocated to Buyer. Third party costs which cover both
services provided to Seller prior to the Closing and services to be provided to
Buyer after the Closing that are invoiced after the Closing shall be paid by
Buyer and shall be proportionately allocated between Seller and Buyer for the
period covered. Seller will reimburse Buyer within [. . . *** . . .] after
receipt of an invoice therefor. Buyer shall provide to Seller such information
and documentation as is required for Seller to be able to bill the National
Institute of Health or other third party for the pass-through of such third
party costs incurred by Seller on or prior to the Closing Date and any other
information required for Seller to bill for work or projects performed by Seller
under the NIH Grants on or prior to the Closing Date.
     3.13 Update Schedules. Between the date of this Agreement and the earlier
of (i) the Closing Date or (ii) the termination of this Agreement, each party
shall promptly notify the other in writing of any material breach or inaccuracy
of any representation made by it in this Agreement and will supplement or amend
the Schedules delivered by it hereunder with respect to any matter which
hereafter becomes known to it. At the Closing, for informational purposes only
and not as a representation and warranty or a condition to Closing, Seller will
deliver to Buyer an update of Schedule 4.5(c) to a date as proximate to the
Closing as reasonably feasible for calculating the information in
Schedule 4.5(c).

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 12 -



--------------------------------------------------------------------------------



 



     3.14 Domain Name. Seller shall not transfer the domain name,
www.epimmune.com, to Buyer until the date that is six months following the
Closing Date (the “Transfer Date”), and Buyer shall not use or refer to this
domain name in any of its materials until after the Transfer Date so that Seller
can continue to route e-mail and other communications received through this
domain address to Seller’s other accounts and Seller shall have no obligation to
route e-mail or other communications to Buyer prior to the Transfer Date. After
the Transfer Date, Seller shall not use or refer to this domain name in any of
its materials and Buyer shall have no obligation to route e-mail or other
communications received through this domain address to Seller.
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER.
     As an inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, Seller hereby represents and warrants to
Buyer that:
     4.1 Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to conduct business and is in good standing in each of the
jurisdictions in which it conducts business where the failure to so qualify
would have a material adverse effect on the Business or the Assets.
     4.2 Compliance with Law.
          (a) During the year prior to this Agreement, Seller’s use of the
Assets, its operation of the Business, its occupancy and operation of the
Facility are in compliance in all material respects with all applicable laws,
orders, rules, regulations or ordinances to which Seller is subject. Seller’s
execution, delivery and performance of this Agreement and the Transaction
Agreements do not violate any applicable law, order, rule, regulation or
ordinance to which Seller is subject.
          (b) Except as set forth on Schedule 4.2(b), no consent, order,
license, certificate, permit and/or authorization of any Governmental Authority
is required to be obtained by Seller in order to permit it to execute and
deliver and consummate and perform the transactions contemplated by this
Agreement and the Transaction Agreements.
     4.3 Authority and Compliance.
          (a) Seller has full corporate power and authority to execute and
deliver this Agreement and the Transaction Agreements and to perform the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and the Transaction Agreements have been
duly authorized and approved by all requisite corporate action on the part of
Seller. This Agreement constitutes (and, upon execution and delivery at the
Closing, each of the Transaction Agreements will constitute) a legal, valid and
binding obligation of Seller and is and will be enforceable against Seller in
accordance with its terms, except as such enforceability may be limited by
principles of public policy and subject to the laws of general application
relating to bankruptcy, insolvency and the relief of debtors and the rules of
law governing specific performance, injunctive relief or other equitable
remedies.

- 13 -



--------------------------------------------------------------------------------



 



          (b) The execution and delivery by Seller of this Agreement and the
Transaction Agreements and the consummation and performance by Seller of the
transactions contemplated hereby and thereby will not: (i) violate the
Certificate of Incorporation or By-Laws of Seller; (ii) conflict with or result
in a breach of any of the terms, conditions or provisions of, or constitute a
default under, any Assumed Contract or any other agreement that would give rise
to a claim against Buyer or give rise to a claim by any third party of any
rights in or to any of the Assets; or (iii) give any third party the right to
terminate, modify or otherwise change the rights or obligations of Seller under
any Assumed Contract.
          (c) Seller has not violated any applicable statute, order, rule or
regulation, which violation would prevent the consummation of the transactions
contemplated in this Agreement or any of the Transaction Agreements.
     4.4 Assets.
          (a) Seller is the sole and exclusive owner of the Assets and has title
to all of the Assets free and clear of any Lien, except for any Assumed
Liabilities and Permitted Liens. Upon transfer and conveyance to Buyer of the
Assets, Buyer shall receive title to the Assets free and clear of all Liens,
except for any Assumed Liabilities and Permitted Liens.
          (b) The Assets include substantially all of the assets used in the
operation of the Business as it had been conducted by Epimmune, Inc. immediately
prior to the consummation of the Combination, less (i) assets that exclusively
pertain to the prevention and treatment of cancer, (ii) Equipment and Inventory
consumed or depleted in the ordinary course of business, (iii) services
performed by Seller under the NIH Grants or other Assumed Contracts prior to the
Closing and (iv) the Excluded Assets. For the purposes of this Agreement, the
“Combination” means the business combination between Epimmune, Inc. and
Immuno-Designed Molecules, S.A.
     4.5 Assumed Contracts.
          (a) Schedule 4.5(a) lists all of the Material Contracts.
          (b) All of the Assumed Contracts are in full force and effect, and, to
Seller’s knowledge, are legal, valid and binding obligations of the other
parties thereto, enforceable against such parties in accordance with their
terms, except as such enforceability may be limited by principles of public
policy and subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and the rules of law governing specific
performance, injunctive relief or other equitable remedies. Seller is not now in
default in the performance of any material term of any of the Assumed Contracts,
and no event has occurred which, with notice or lapse of time or both, would
constitute a default by Seller under any such contract. Seller has not received
any notice of cancellation or termination of any of the Assumed Contracts. To
Seller’s knowledge, none of the other parties to the Assumed Contracts have
committed a breach thereunder. All of the Material Contracts may be assigned by
Seller to Buyer without obtaining the consent of the other party to the
contract, except for those Material Contracts identified as requiring such
consent on Schedule 4.5(a).

- 14 -



--------------------------------------------------------------------------------



 



          (c) Schedule 4.5(c) sets forth as of October 31, 2005 the remaining
authorized funding available under each of the NIH Grants taking into account
Seller’s billed and unbilled NIH receivables.
          (d) The aggregate remaining financial obligation of Seller for
payments under Assumed Contracts that are not Material Contracts or listed on
Schedule 4.5(a) would not exceed [. . . *** . . .] if all of those contracts
were terminated by Seller immediately prior to Closing.
     4.6 Intellectual Property Assets.
          (a) Schedule 4.6(a) contains a complete list of the registered
Intellectual Property Assets. Seller has taken all measures it deems reasonably
necessary and appropriate to obtain patent or other protection for the
Intellectual Property Assets. There are no legal actions or investigations,
inquiries or proceedings of any state or federal government agency pending or,
to Seller’s knowledge, threatened that question the validity, scope, ownership
or inventorship or use of the Patents or trademarks included in the Assets or
use of the Know-How included in the Assets. Seller is not subject to any
outstanding order, judgment or decree of any court or administrative agency and
has not entered into any stipulation or, except as set forth on Schedule 4.6(a),
any agreement that would prevent Buyer’s use of the Intellectual Property Assets
in any field or in general. Seller has not licensed to any party the right to
use any of the Intellectual Property Assets and no third parties have been
granted or are entitled to any rights in or to the Programs or other
Intellectual Property Assets except for those licenses and rights granted
pursuant to the Material Contracts listed on Schedule 4.6(a) and rights granted
under material transfer agreements and non-disclosure or confidentiality
agreements.
          (b) Seller has not received any claim or otherwise become aware that
its use of any of the Assets infringes the Intellectual Property rights of any
other Person.
          (c) There are no royalties, milestone payments, license fees or other
payments that are currently payable by Seller or that will be payable by Seller
as of the Closing Date under any of the in-licenses included in the Material
Contracts (including but not limited to any such payments that as of the Closing
Date will have been earned by the other party thereto but are not payable until
after the Closing Date).
     4.7 Equipment. The Equipment is in good condition for assets of that age
and type, normal wear and tear excepted.
     4.8 Legal Proceedings. There are no claims or actions pending or, to
Seller’s best knowledge, threatened, against Seller or any of its Affiliates
before any court, governmental authority, or arbitrator pertaining to the
Business or involving the Assets which would have a material adverse effect upon
the Business or the Assets. Seller and its Affiliates are not subject to or in
default with respect to any indictment, order, injunction, decree or award of
any court, arbitrator or governmental agency directly relating to the Business
or the Assets, or which would adversely affect the ability of Seller to execute,
deliver and carry out its obligations under this Agreement and the Transaction
Agreements. There are no claims or actions pending, or, to Seller’s best
knowledge, threatened against Seller before any court, governmental authority,
or arbitrator, which question or challenge the validity of this Agreement or any
of the Transaction

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 15 -



--------------------------------------------------------------------------------



 



Agreements or any action taken, or to be taken, by Seller pursuant to this
Agreement or any of the Transaction Agreements, or in connection with the
transactions contemplated hereby or thereby, which would have an adverse effect
upon the ability of Seller to carry out its obligations under this Agreement or
any of the Transaction Agreements.
     4.9 No Finder. Seller has not paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions provided for in this Agreement.
     4.10 Permits. Seller has all material Permits that are necessary to conduct
the Business as currently conducted by Seller, including but not limited to,
material Permits required by Seller to conduct its operations at the Facility.
All such Permits have been obtained by Seller and are valid and subsisting and
in full force and effect in accordance with their terms.
     4.11 Absence of Certain Events. Except as set forth on Schedule 4.11, since
September 30, 2005, Seller has not, other than in the ordinary course of
business consistent with past practices, as it relates to the Business and the
Assets:
          (a) incurred or discharged any liabilities;
          (b) transferred any of the Assets;
          (c) subjected any of the Assets to any encumbrance other than a
Permitted Lien;
          (d) made or suffered any amendment or termination of any Assumed
Contract, or waived any debts, claims or rights under any Assumed Contract;
          (e) suffered any damage, destruction or casualty loss;
          (f) suffered any material adverse change in its relations with any
licensor, licensee or Person that is the source of any grant;
          (g) suffered any material labor trouble involving any union or other
group of employees;
          (h) made any capital expenditure or capital addition or betterment
(including any capitalized lease transaction) in excess of [. . . *** . . .] (in
the aggregate); or
          (i) entered into any agreement or made any commitment to take any of
the types of action described in subparagraphs (a) through (h) above.
     4.12 Delivery of Documents. Seller has made available to Buyer true,
correct and complete copies of all documents, including all amendments,
supplements or modifications thereof, or waivers currently in effect thereunder,
described or listed in the Schedules.
     4.13 Environmental Representations.

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 16 -



--------------------------------------------------------------------------------



 



          (a) Seller is conducting the operation of the Business in compliance
with all applicable Environmental Laws and directives of federal, state and
local authorities, including, without limitation, the preparation and
maintenance of records.
          (b) To Seller’s knowledge, there is no condition at the Facility which
is reasonably likely to cause the imposition of a Lien on the Assets or
assessment of penalties against Buyer, or which is reasonably likely to require
remediation under any Environmental Laws, the cost of which, or the
responsibility for which, is reasonably likely to be imposed on Buyer.
          (c) To Seller’s knowledge, without conducting any investigation, there
has been no spill, discharge, burial, release, seepage or infiltration of any
Hazardous Material at, on or from the Facility in amounts which exceed
reportable thresholds under applicable Environmental Laws.
          (d) The execution and delivery of this Agreement and the consummation
of the transactions contemplated herein do not require that any filing or
disclosure be made by Seller under any Environmental Laws.
     4.14 Employment Matters.
          (a) To Seller’s knowledge, none of the Hired Employees has any pending
grievance, complaint or other claim against Seller related to their employment.
          (b) Seller is in compliance in all material respects with its Employee
Benefit Plans in respect to Hired Employees.
     4.15 Program Results. Subject to any confidentiality obligations of Seller,
Seller has made available to Buyer its files of its pre-clinical and clinical
trial data for the Programs for which Seller has conducted such pre-clinical and
clinical trials. Buyer acknowledges that Seller does not have the right to
receive clinical trial data for the trials being conducted by Innogenetics or
any trials being conducted of drug candidates developed by third parties using
the PADRE Technology.
     4.16 Disclosure. The representations and warranties set forth in this
Article 4 do not contain any untrue statements of a material fact or omit to
state any material fact, which omission renders the statements and information
set forth in this Article 4 materially misleading.
     4.17 Taxes. Each tax, the liability for which arose prior to the Closing,
related to the Business or the Assets required to have been paid, or claimed by
any Governmental Authority to be payable, by Seller has been or will be duly
paid in full by Seller on a timely basis.
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER.
     As an inducement to Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer hereby represents and warrants to
the Seller that:

- 17 -



--------------------------------------------------------------------------------



 



     5.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly qualified to conduct business and is in good standing in each of the
jurisdictions in which it conducts business where the failure to so qualify
would have a material adverse effect on Buyer’s ability to perform its
obligations under this Agreement and the other Transaction Agreements.
     5.2 Compliance with Law.
          (a) Buyer’s execution, delivery and performance of this Agreement and
the Transaction Agreements do not violate any applicable law, order, rule,
regulation or ordinance to which Buyer is subject.
          (b) No consent, order, license, certificate, permit or authorization
of any Governmental Authority is required to be obtained by Buyer in order to
permit it to execute, deliver, consummate and perform the transactions
contemplated by this Agreement and the Transaction Agreements, other than
Permits Buyer will be required to obtain to conduct operations at the Facility
in connection with the services to be provided under the Services Agreement.
     5.3 Authority and Compliance.
          (a) Buyer has full corporate power and authority to execute and
deliver this Agreement and the Transaction Agreements and to perform the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Buyer of this Agreement and the Transaction Agreements have been
duly authorized and approved by all requisite corporate action on the part of
Buyer. This Agreement constitutes (and, upon execution and delivery at or prior
to the Closing, each of the Transaction Agreements will constitute) a legal,
valid and binding obligation of Buyer and will be enforceable against Buyer in
accordance with its terms, except as such enforceability may be limited by
principles of public policy and subject to the laws of general application
relating to bankruptcy, insolvency and the relief of debtors and the rules of
law governing specific performance, injunctive relief or other equitable
remedies.
          (b) The execution, delivery and performance by Buyer of this Agreement
and the Transaction Agreements and the consummation and performance by Buyer of
the transactions contemplated hereby and thereby will not: (i) violate the
Certificate of Incorporation or By-Laws of Buyer or (ii) conflict with or result
in a breach of any of the terms, conditions or provisions of, or constitute a
default under, any instrument, agreement, mortgage, judgment, order, award or
decree that would give rise to a claim again Seller.
          (c) Buyer has not violated any applicable statute, order, rule or
regulation, which violation would prevent the consummation of the transactions
contemplated in this Agreement or any of the Transaction Agreements.
     5.4 No Finder. Buyer has not paid or become obligated to pay any fee or
commission to any broker, finder or intermediary for or on account of the
transactions provided for in this Agreement.

- 18 -



--------------------------------------------------------------------------------



 



     5.5 Legal Proceedings. Buyer and Parent are not subject to or in default
with respect to any indictment, order, injunction, decree or award of any court,
arbitrator or governmental agency which would adversely affect the ability of
Buyer to execute, deliver and carry out its obligations under this Agreement and
the Transaction Agreements. There are no claims or actions pending, or to
Buyer’s best knowledge, threatened against Buyer before any court, governmental
authority, or arbitrator, which question or challenge the validity of this
Agreement or any of the Transaction Agreements or any action taken, or to be
taken, by Buyer pursuant to this Agreement or any of the Transaction Agreements,
or in connection with the transactions contemplated hereby or thereby, which, if
decided adversely against Buyer, would have an adverse effect upon the ability
of Buyer to carry out its obligations under this Agreement or any of the
Transaction Agreements.
ARTICLE 6 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER.
     The obligations of Seller under this Agreement are subject to the
fulfillment on or prior to the Closing Date of each of the following conditions,
unless such condition is waived in writing by Seller:
     6.1 Representations, Warranties and Covenants. The representations and
warranties of Buyer contained in Article 5 hereof shall be true, complete and
accurate in all material respects as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of the
Closing Date. Buyer shall have performed and complied with all covenants,
obligations and conditions required by this Agreement to be performed or
complied with by it on or prior to the Closing.
     6.2 Legal Matters. No suit, arbitration, governmental action or other
proceeding, or injunction or final judgment relating thereto, which seeks to
restrain, prohibit, question the validity or legality of, or otherwise challenge
any of the transactions contemplated by this Agreement or any of the Transaction
Agreements shall be pending or threatened to be submitted before any court or
governmental agency by any non-affiliated third party.
     6.3 Transaction Agreements. Each of the Transaction Agreements to which
Buyer or Parent is a party shall have been duly executed and delivered by Buyer
and all other required Persons other than Seller.
     6.4 Payment of Purchase Price. Buyer shall have paid to Seller the Purchase
Price as contemplated by Section 2.4, the Sales Tax and any payment required by
Section 3.9 and Section 3.12 (collectively referred to herein as the “Closing
Payment”).
     6.5 Closing Certificates. Buyer shall have delivered the certificates
contemplated by Sections 8.4(b) and (c).
     6.6 Consents and Approvals. All consents listed on Schedule 6.6 shall have
been received.
ARTICLE 7 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER.

- 19 -



--------------------------------------------------------------------------------



 



     The obligations of Buyer under this Agreement are subject to the
satisfaction, on or prior to the Closing Date, of all of the following
conditions unless waived in writing by the Buyer:
     7.1 Representations, Warranties and Covenants. The representations and
warranties of Seller contained in this Agreement shall be true, complete and
accurate in all material respects as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of the
Closing Date. Seller shall have performed and complied with all covenants,
obligations and conditions required by this Agreement to be performed or
complied with by it on or prior to the Closing.
     7.2 Legal Matters. No suit, arbitration, government action or other
proceeding, or injunction or final judgment relating thereto which seeks to
restrain, prohibit, question the validity or legality of, or otherwise challenge
any of the transactions contemplated by this Agreement or any of the Transaction
Agreements shall be pending or threatened to be submitted before any court or
governmental agency by any non-affiliated third party.
     7.3 Transaction Agreements. Each of the Transaction Agreements to which
Seller is a party shall have been duly executed and delivered by Seller and all
other required Persons other than Buyer.
     7.4 Closing Certificates. Seller shall have delivered the certificates
contemplated by Sections 8.3 (b) and (c).
     7.5 Consents and Approvals. All consents listed on Schedule 6.6 shall have
been received.
     7.6 No Casualty. Since the date of this Agreement, there shall have been no
damage to the Facility or the tangible Assets that has or would reasonably be
expected to have a material adverse effect on the operation of the Business as
presently conducted by Seller.
     7.7 No Adverse Novation Decision. Since the date of this Agreement, Seller
shall not have received a materially adverse determination by the contracting
officer or other governmental authority with jurisdiction over the novation of
the NIH Grants (other than the grant in (iii) of the definition of NIH Grants,
which shall not be novated) that the NIH Grants cannot be novated to Buyer.
     7.8 Certain Hired Employee Matters. Provided that Buyer has offered the
Hired Employees employment with Buyer in positions at least comparable to their
positions with Seller prior to the Closing and with compensation and benefits [.
. . *** . . .] to those applicable to such employees prior to the Closing, [. .
. *** . . .].

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 20 -



--------------------------------------------------------------------------------



 



ARTICLE 8 CLOSING PROCEDURES.
     8.1 Closing Date. The Closing shall occur on December 31, 2005, or such
other time as the parties may mutually agree upon (“Closing Date”). The Closing
shall take place at the office of Cooley Godward llp at 4401 Eastgate Mall, San
Diego, California 92121.
8.2 [Intentionally omitted]
     8.3 Closing Deliveries of Seller. On the Closing Date, Seller shall deliver
to Buyer the following:
          (a) All of the documents, Transaction Agreements and instruments
required to be delivered by Seller to Buyer under Article 7 of this Agreement;
          (b) A certificate of Seller signed on its behalf by an executive
officer, certifying that (i) the warranties and representations of Seller set
forth in this Agreement are true and correct in all material respects as of the
Closing Date and (ii) Seller has performed and complied with all agreements and
conditions required by this Agreement to be performed and complied with by it on
or prior to the Closing Date;
          (c) A copy of resolutions duly adopted by the Board of Directors of
Seller authorizing the execution, delivery and performance of this Agreement and
all of the Transaction Agreements and the consummation of the transactions
contemplated herein and therein, certified by the Secretary of Seller as being
in full force and effect as of the Closing;
          (d) Copies of all consents required under Section 7.5;
          (e) The opinion of Cooley Godward LLP, counsel for Seller, dated the
Closing Date, reasonably satisfactory in form and substance to Buyer; and
          (f) Full, actual and unimpeded possession of the tangible Assets
(subject to any Permitted Liens and rights of Seller under the Transaction
Agreements).
     8.4 Closing Deliveries of Buyer. On the Closing Date, Buyer shall deliver
to Seller the following:
          (a) All of the documents, Transaction Agreements and instruments
required to be delivered by Buyer to Seller under Article 6 of this Agreement;
          (b) A certificate of Buyer signed on its behalf by an executive
officer, certifying that (i) the warranties and representations of Buyer set
forth in this Agreement are true and correct in all material respects as of the
Closing Date and (ii) Buyer has performed and complied, in all material
respects, with all agreements and conditions required by this Agreement to be
performed and complied with by it prior to or on the Closing Date;
          (c) A copy of resolutions duly adopted by the Board of Directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the Transaction

- 21 -



--------------------------------------------------------------------------------



 



Agreements and the consummation of the transactions contemplated herein and
therein, certified by the Secretary of Buyer as being in full force and effect
as of the Closing;
          (d) The payment of the Closing Payment; and
          (e) The opinion of Nordlicht & Hand, counsel for Buyer, dated the
Closing Date, reasonably satisfactory in form and substance to Seller.
ARTICLE 9 INDEMNIFICATION.
     9.1 Indemnification of Buyer. Subject to Sections 9.5 and 11.1, after the
Closing Date, Seller shall defend, indemnify and hold harmless Buyer, its
Affiliates and their respective directors, officers, employees, and agents from
and against:
          (a) any and all claims, damages, losses and liabilities resulting from
or relating to liabilities of Seller other than the Assumed Liabilities,
including but not limited to liabilities regarding the operation of the Business
and ownership of the Assets prior to the Closing Date (even if such liabilities
do not become known until after the Closing Date) (the “Excluded Liabilities”);
          (b) any and all damages, losses and liabilities whatsoever resulting
from any breach of any representation or warranty or nonfulfillment of any
covenant or agreement on the part of Seller hereunder, under any certificate or
other instrument to be furnished by Seller under this Agreement, or under any of
the Transaction Agreements; and
          (c) any and all actions, suits, claims, proceedings, investigations,
audits, demands, assessments, fines, judgments, costs and other reasonable
expenses (including reasonable legal fees and other litigation expenses)
incident to any of the foregoing.
     9.2 Indemnification of Seller. Subject to Sections 9.5 and 11.1, after the
Closing Date, Buyer shall defend, indemnify and hold harmless Seller, its
Affiliates, and their respective directors, officers, employees, and agents,
from and against:
          (a) any and all claims, damages, losses and liabilities resulting from
or relating to the Assumed Liabilities and the operation of the Business and
ownership of the Assets on and after the Closing Date, including any arising
with respect to any product sold or service performed by Buyer from and after
the Closing Date;
          (b) any and all damages, losses and liabilities whatsoever resulting
from any breach of any representation or warranty or non-fulfillment of any
covenant or agreement on the part of Buyer hereunder, under any certificate or
other instrument to be furnished by Buyer under this Agreement, or under any of
the Transaction Agreements; and
          (c) any and all actions, suits, claims, proceedings, investigations,
audits, demands, assessments, fines, judgments, costs and other reasonable
expenses (including reasonable legal fees and other litigation expenses)
incident to any of the foregoing.

- 22 -



--------------------------------------------------------------------------------



 



     9.3 Indemnification Procedures Involving Only Seller and Buyer. Claims for
indemnification in connection with this Agreement which involve only Seller and
Buyer shall proceed as follows:
          (a) Notice. A party entitled to indemnification under this Article 9
(the “Indemnitee”) shall so notify the party having the obligation to indemnify
the Indemnitee (the “Indemnitor”) in writing, setting forth the provision of
this Agreement under which the claim is made, and in reasonable detail the
grounds therefor (an “Indemnification Notice”). The date on which such notice is
sent is the “Notice Date.”
          (b) Good Faith Discussions. Within [. . . *** . . .] after the Notice
Date, the parties shall meet, either in person or by telephone, for the purpose
of resolving the Indemnitee’s claim. Both parties agree that they will meet and
negotiate in good faith for this purpose. Such discussions and negotiations
shall be conducted in accordance with the provisions for dispute resolution set
forth in Section 11.7.
     9.4 Certain Procedures Regarding Indemnification of Third Party Claims. All
claims for indemnification under this Agreement arising from claims made by
unaffiliated third parties shall be made as follows:
          (a) In the event a Claim is made by a third party against an
Indemnitee (a “Third Party Claim”), the Indemnitee shall notify the Indemnitor
of such claim or demand, specifying the nature and the amount of the third
party’s claim (the “Third Party Claim Notice”). The Third Party Claim Notice
must be delivered within [. . . *** . . .] after the Indemnitee becomes aware of
the Third Party Claim, provided that the failure of the Indemnitee to comply
with such requirement shall not relieve the Indemnitor of its obligations
hereunder unless the Indemnitor is materially prejudiced in the defense of the
Third Party Claim due to such failure on the part of the Indemnitee. The
Indemnitor shall have the right to undertake and control the defense of any
Third Party Claim at its expense through counsel of its own choosing (subject to
the Indemnitee’s consent to such counsel, which consent may not be unreasonably
withheld or delayed). The Indemnitor must notify the Indemnitee in writing
within [. . . *** . . .] after receipt of the Third Party Claim Notice whether
the Indemnitor will assume the defense of the Third Party Claim. If the
Indemnitor undertakes the defense of a Third Party Claim: (i) the Indemnitor may
not settle such action without first obtaining the written consent of the
Indemnitee, which consent will not be unreasonably withheld or delayed, except
for settlements solely covering monetary matters for which the Indemnitor
acknowledges responsibility for payment; and (ii) the Indemnitor shall permit
the Indemnitee (at the Indemnitee’s sole cost and expense) to participate in
such settlement or defense through counsel chosen by the Indemnitee.
          (b) The Indemnitee agrees to preserve and provide access to all
evidence in its possession or control that may be useful in defending against a
Third Party Claim and to provide reasonable cooperation in the defense thereof
or in the prosecution of any action against a third party in connection
therewith at no additional cost to the Indemnitor. The Indemnitor’s defense of
any Third Party Claim or demand shall not constitute an admission or concession
of liability therefor or otherwise operate in derogation of any rights the
Indemnitor may have against the

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 23 -



--------------------------------------------------------------------------------



 



Indemnitee or any third party. So long as the Indemnitor is reasonably
contesting any such Third Party Claim in good faith, the Indemnitee shall not
pay or settle any such Third Party Claim.
          (c) If the Indemnitor does not notify the Indemnitee within [. . . ***
. . .] after receipt of the Indemnitee’s Third Party Claim Notice that it elects
to undertake the defense of the Third Party Claim, the Indemnitee shall have the
right to assume the defense of the Third Party Claim through counsel of its own
choosing and contest, settle or compromise the Third Party Claim in the exercise
of its exclusive discretion at the expense of the Indemnitor, provided, however,
that if either (i) the Indemnitor and the Indemnitee jointly agree that the
Indemnitee shall control the defense of the Third Party Claim or (ii) the
Indemnitor claims that it is not required to indemnify the Indemnitee for the
Third Party Claim and has a reasonable basis for such claim, then in either such
case no Indemnitee may consent to the entry of any judgment or enter into any
settlement of any Third Party Claim without the prior written consent of the
Indemnitor, which consent shall not be unreasonably withheld or delayed. All
documented expenses provided to Indemnitor and reasonably incurred by the
Indemnitee pursuant to this Section 9.4(c) shall be promptly reimbursed by the
Indemnitor unless the claim in the Third Party Claim Notice is a Contested
Claim, which shall be resolved in accordance with Section 9.8. In the event any
lawsuit is commenced by the Indemnitee to enforce its rights under this
Section 9.4(c) and the Indemnitee prevails in such action, the Indemnitor shall
reimburse the Indemnitee for the Indemnitee’s reasonable legal fees and other
reasonable litigation expenses incurred in connection therewith.
     9.5 Limitation on Liability; Claims Period.
          (a) Limitation. Buyer’s right to recover from Seller for damages under
Section 9.1 will be limited to [. . . *** . . .] in the aggregate; provided,
however, that such limitation shall not apply to claims brought by Buyer against
Seller for fraud or pertaining to the Excluded Liabilities, for which Buyer’s
right to obtain recovery from Seller shall be unlimited. Seller shall not have
any liability under Section 9.1 unless the aggregate amount of damages exceeds
[. . . *** . . .] (the “Threshold”) and, in such event Seller shall be required
to pay damages from the first dollar after [. . . *** . . .] and [. . . *** . .
.] shall be a deductible that is not recoverable; provided however, that the
Threshold shall not apply to claims brought by Buyer against Seller for fraud or
pertaining to the Excluded Liabilities. Buyer and Seller each acknowledge and
agree that, from and after the Closing, their sole and exclusive remedy with
respect to the breaches of representations and warranties and covenants
contained in this Agreement shall be pursuant to the indemnification provisions
set forth in this Article 9. Notwithstanding the foregoing, the parties shall be
entitled to equitable remedies in connection with breach of covenants contained
in this Agreement or any Transaction Agreement.
          (b) No Consequential Damages, Etc. Notwithstanding anything to the
contrary set forth herein, in no event shall either party hereto have any
liability for consequential, incidental, special or punitive damages incurred by
an Indemnitee; provided that amounts awarded to third parties or paid by an
Indemnitee in settlement of a Third Party Claim, including the foregoing types
of damages that are paid by the Indemnitee, shall be considered direct damages
of the Indemnitee for which it will be entitled to indemnification from the
Indemnitor.

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 24 -



--------------------------------------------------------------------------------



 



     9.6 Third Party Recoveries; Other. If Seller makes a payment with respect
to any claim under the representations or warranties set forth in this Agreement
and Buyer subsequently receives from a third party or under the terms of any
insurance policy a sum in respect of the same claim, then Buyer shall repay to
Seller such amounts as is equal to the sum subsequently received, up to, but not
exceeding, the full amount paid by Seller to Buyer with respect to such claim.
If Buyer receives a third party recovery prior to Seller making payment in
respect of the claim to which such third party recovery pertains, then such
recovery shall be deducted from any damages subject to indemnification under
this Agreement with respect to such claim. If any potential indemnification
claim arises by reason of a liability which is contingent only, then Buyer shall
not be under any obligation to make any payment pursuant to such indemnification
claim until such time as the contingent liability ceases to be contingent and
becomes actual; provided, however, that if any Indemnitee makes a provisional
claim against Seller for indemnification based on a contingent liability within
the time periods for such claims to be made as set forth in this Agreement, and
the claim does not become actual until after such time period, the Indemnitee
shall be entitled to indemnification for such claim in accordance with the terms
of this Agreement and shall be entitled to adjust the amount of its claim for
indemnification once its actual losses and liabilities are known. Seller’s
representations and warranties set forth in this Agreement are made exclusively
to Buyer and are not transferable or assignable, and no third party shall rely
thereon; provided, however, that Buyer may assign its rights under this
Article 9, including but not limited to the right to be indemnified by Seller
for losses and liabilities attributable to breaches by Seller of its
representations and warranties hereunder, to any party to whom Buyer sells or
transfers the Business or all or substantially all of the Assets.
     9.7 Effect of Indemnification. All indemnification payments under
Sections 9.1 and 9.2 will be deemed adjustments to the Purchase Price except as
otherwise may be required by applicable tax law.
     9.8 Resolution of Disputed Indemnification Claim. Each indemnification
claim given by the Indemnitee shall be resolved as follows:
          (a) If, within [. . . *** . . .] after an Indemnification Notice or
Third Party Claim Notice is received by the Indemnitee, the Indemnitor does not
contest such notice in writing to the Indemnitee, the Indemnitor shall be
conclusively deemed to have consented to the recovery by the Indemnitee of the
full amount of damages (subject to the limits contained in this Article 9)
specified in the Indemnification Notice or Third Party Claim Notice in
accordance with this Article 9, and, without further notice, to have stipulated
to the entry of a final judgment for damages against the Indemnitor for such
amount in any court having jurisdiction over the matter where venue is proper.
          (b) If the Indemnitor gives the Indemnitee written notice contesting
all or any portion of an indemnification claim (a “Contested Claim”) within the
[. . .***. . .] period specified in Section 9.8(a) above, then such Contested
Claim shall be resolved by either (i) a written settlement agreement or
memorandum executed by the Indemnitee and the Indemnitor or (ii) in the absence
of such a written settlement agreement within [. . .***. . .] following receipt
by the Indemnitee of the Contested Claim from the Indemnitor, by binding
arbitration between the

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 25 -



--------------------------------------------------------------------------------



 



Indemnitee and the Indemnitor in accordance with the terms and provisions of
Section 11.7 below.
ARTICLE 10 CERTAIN POST-CLOSING COVENANTS.
     10.1 Hired Employees
          (a) At the Closing, Buyer shall offer employment to all of the
employees identified on Schedule 1.10, including those on vacation and those on
leave of absence who are entitled by law to return to their employment following
such leave of absence, who were actively employed by Seller immediately prior to
the date hereof and any replacement employees hired with the consent of Buyer
following the date hereof. Those employees identified on Schedule 1.10 shall be
offered employment with Buyer in positions at least comparable to their
positions with Seller prior to the Closing and with compensation and benefits [.
. . *** . . .]to those applicable to such employees prior to the Closing. With
respect to Buyer’s welfare or benefits plans, Buyer shall use commercially
reasonable efforts to ensure that the service of Hired Employees with Seller
shall apply for eligibility, vesting, contributions, sharing and entitlement to
benefits under Buyer’s welfare or benefits plans.
          (b) With respect to each welfare plan of Buyer in which the Hired
Employees become participants, Buyer shall use commercially reasonable efforts
to (i) cause there to be waived any pre-existing condition, domestic partner or
eligibility limitations and (ii) give effect, in determining any deductible and
maximum out-of-pocket limitations for the current year, to claims incurred and
amounts paid by, and amounts reimbursed to, the Hired Employees under similar
plans maintained by Seller immediately prior to the Closing.
          (c) Buyer shall not assume any liabilities or obligations for the
provision of notice or payment in lieu of notice or any applicable penalties
with respect to Hired Employees or any other employees of the Seller of its
Affiliates under the Worker Adjustment and Retraining Notification Act (the
“WARN Act”) or any similar state or local law arising as a result of the
transactions contemplated by this Agreement. Notwithstanding the foregoing, for
a period of 60 days following the Closing, Buyer shall not cause any of the
Hired Employees to suffer “employment loss” for purposes of the WARN Act to the
extent such employment loss could reasonably be expected to create a WARN
Act-related liability for Seller, unless Buyer has a good reason for terminating
any such employee, including but not limited to, violation of Buyer’s employee
policies, theft or violation of law.
          (d) Buyer shall assume and provide to the Hired Employees the [. . .
*** . . .].
     10.2 Books and Records: Access.

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 26 -



--------------------------------------------------------------------------------



 



          (a) Buyer acknowledges that Seller may keep duplicate copies of any
books and records pertaining to the Business that also may pertain to the
Excluded Assets. Unless otherwise consented to in writing by Seller, for a
period of [. . . *** . . .] after the Closing, Buyer shall not destroy, alter or
otherwise dispose of any original books or records of the Business included in
the Assets without first offering to surrender such books and records to Seller
and shall maintain such books and records in good condition in a reasonably
accessible location. Buyer shall allow Seller reasonable access during normal
business hours to examine and copy such books and records, subject to Seller
treating all information contained therein as strictly confidential and
proprietary information of Buyer which Seller may not disclose to any third
party or use for any purpose other than defense of any litigation pertaining to
Seller’s operation of the Business or ownership of the Assets prior to Closing
or preparation of tax returns.
          (b) Unless otherwise consented to in writing by Buyer, for a period of
[. . . *** . . .] after the Closing, the Seller shall not destroy, alter or
otherwise dispose of any original books or records of the Business without first
offering to surrender such books and records to Buyer and shall maintain such
books and records in good condition in a reasonably accessible location. The
Seller shall allow Buyer reasonable access during normal business hours to
examine and copy such books and records.
ARTICLE 11 MISCELLANEOUS MATTERS.
     11.1 Survival of Representations and Warranties. All representations and
warranties shall survive the Closing for a period of [. . . *** . . .], provided
that (i) any representations and warranties of Seller herein regarding [. . .
*** . . .] shall survive the Closing for a period of [. . . *** . . .] and
(ii) there shall be no limit on the time in which an Indemnitee hereunder may
make a claim against an Indemnitor hereunder for fraud. In addition, Buyer may
make claim for indemnification with regard to matters involving Seller’s [. . .
*** . . .] any time during a period of [. . . *** . . .] following the Closing.
No claim for indemnification shall be brought against an Indemnitor after the
date of expiration of such representation or warranty specified in this
Section 11.1, provided, however, the Indemnitor will be responsible for claims
set forth in an Indemnification Notice delivered prior to the foregoing
expiration dates, even if such claims are not resolved until after the
expiration dates.
     11.2 Further Assurances; Access to Records. At any time and from time to
time after the Closing Date, at the request of Buyer and without further
consideration, Seller shall execute, acknowledge and deliver all such further
documents, and shall do and perform all such further acts and deeds, as may
reasonably be requested to more effectively vest in Buyer the rights and
benefits intended to be conferred hereby and to consummate more effectively the
transactions contemplated hereby.
     11.3 Amendments, Waivers. This Agreement may not be changed in any manner
except by a written agreement signed by all parties. The failure of any party to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision, nor in any way effect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 27 -



--------------------------------------------------------------------------------



 



of this Agreement shall be held to be a waiver of any other or subsequent
breach. All waivers shall be in writing and executed by the party to be charged
therewith.
     11.4 Expenses. Buyer and Seller shall each be responsible for and bear all
of its own costs and expenses (including without limitation attorneys’ fees and
costs, accountants’ fees and costs, other professionals’ fees and costs)
incurred in connection with the negotiation, preparation, execution and delivery
of this Agreement and the Transaction Agreements and the consummation of the
proposed transactions described herein and therein.
     11.5 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of such
counterparts together shall be deemed to be one and the same instrument.
     11.6 Contents of Agreement; Parties in Interest; Assignment, Etc.
          (a) This Agreement, including the Schedules hereto and the Transaction
Agreements, closing certificates and other documents referred to herein, sets
forth the entire understanding and agreement of the parties hereto with respect
to the subject matter hereof. All previous agreements, promises,
representations, commitments and understandings, whether verbal or written,
between the parties regarding the subject matter hereof are merged into and
superseded by this Agreement. All representations, warranties, covenants, terms
and conditions of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective legal representatives, successors and
permitted assigns of the parties hereto. Nothing contained in this Agreement,
express or implied, is intended to confer upon any Person or entity other than
the parties hereto and their respective successors and permitted assigns any
rights or remedies under or by reason of this Agreement or any Transaction
Agreement.
          (b) This Agreement may not be assigned by either party hereto without
the prior written consent of the other party, except that Buyer may assign this
Agreement to an Affiliate of Buyer so long as Buyer and Buyer’s parent continue
to be bound by its obligations hereunder.
     11.7 Dispute Resolution.
          (a) Arbitration. In the event any dispute, claim, question or
difference between the parties (a “Dispute”) arises with respect to this
Agreement or its performance, enforcement, breach, termination or validity, the
parties shall use all commercially reasonable efforts to settle the Dispute. To
this end, they shall consult and negotiate with each other, in good faith and
understanding of their mutual interests, to reach a just and equitable solution
satisfactory to all parties. If the parties do not reach a solution to the
Dispute within a period of [. . . *** . . .] following the first written notice
of the Dispute by any party to the other, then upon written notice by any party
to the other, the Dispute may be submitted to arbitration in accordance with the
rules of the American Arbitration Association then in effect based upon the
following:
               (i) the arbitration tribunal shall consist of [. . . *** . . .]
appointed by mutual agreement of the parties;

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 28 -



--------------------------------------------------------------------------------



 



               (ii) the arbitration award shall be given in writing and shall be
final and binding on the parties, and shall deal with the question of costs of
arbitration and all related matters;
               (iii) judgment upon any award may be entered in any court having
jurisdiction or application may be made to the court for a judicial recognition
of the award or an order of enforcement, as the case may be;
               (iv) the arbitrator shall decide any dispute in accordance with
the law governing this Agreement, including equity, and may order specific
performance, injunctions and other equitable remedies; and
               (v) the arbitration will be held in San Diego, California.
          (b) Notwithstanding the commencement of arbitration under this
Section 11.7, at any time either party may proceed directly to a court of
competent jurisdiction for any available injunctive or other equitable remedy.
The parties agree that irreparable damage may occur and that the parties may not
have any adequate remedy at law in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties may be entitled to
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any federal
or state court located in the State of California, this being in addition to any
other remedy to which they are entitled at law or in equity.
          (c) If any legal action, arbitration or other proceeding is brought
for the enforcement of this Agreement, or because of any alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys’ fees and other costs incurred therein, in addition to any
other relief to which it or they may be entitled. The court or arbitrator shall
consider, in determining the prevailing party, (x) which party obtains relief
which most nearly reflects the remedy or relief which the parties sought, and
(y) any settlement offers made prior to commencement of the trial in the
proceeding. For any legal proceeding instituted hereunder, the parties consent
to the exclusive venue of the state and federal courts located in San Diego,
California.
     11.8 Article and Section Headings and Gender. The Article and Section
headings herein have been inserted for convenience of reference only and shall
in no way modify or restrict any of the terms or provisions hereof. All
references in this Agreement to Articles, Sections and Schedules refer to
Articles, Sections and Schedules to this Agreement. The use of masculine or any
other pronoun herein when referring to any party is for convenience only and
shall be deemed to refer to the particular party intended regardless of the
actual gender of such party.
     11.9 Schedules. The Schedules to this Agreement shall be construed with and
as an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein.

- 29 -



--------------------------------------------------------------------------------



 



     11.10 Notices. All notices, consents, waivers or other communications which
are required or permitted hereunder shall be in writing and shall be sufficient
if delivered personally (including by means of an internationally recognized
courier service for which a written receipt is given) or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile
transmission providing a receipt, as follows (or to such other address as shall
be set forth in a notice given in the same manner):

     
If to Buyer:
 
If to Seller:
 
   
Pharmexa Inc.
   
c/o Pharmexa A/S
  IDM Pharma
Kogle Allé 6
  9 Parker, Suite 100
DK-2970 Hørsholm
  Irvine, CA 92618
Fax: +45 4516 2500
  Fax: (949) 470-6470
Attn: President
  Attn: Jean-Loup Romet-Lemonne, M.D.
 
   
With a copy to:
  With a copy to:
 
   
Nordlicht & Hand
  Cooley Godward LLP
645 Fifth Avenue
  4401 Eastgate Mall
New York, New York 10022
  San Diego, California 92121-1909
Fax: (212) 421-0499
  Fax: (858) 550-6420
Attn: Brian M. Hand, Esq.
  Attn: Barbara L. Borden, Esq.

All such notices shall be deemed to have been given on the date personally
delivered, upon possession of a receipt establishing a facsimile transmission
was received, or five (5) days after being mailed in the manner provided above.
     11.11 Separability. If any provision of this Agreement is found to be
invalid, illegal or unenforceable, the balance of this Agreement shall remain in
effect. In the event the invalid, illegal or unenforceable provision is material
in the context of this Agreement, the parties shall in good faith agree to a
mutually satisfactory replacement which accomplishes, to the extent possible,
the original business purpose and intent of the invalid, illegal or
unenforceable provision in a valid and enforceable manner.
     11.12 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California without giving effect to the
principles of conflicts of laws.
     11.13 Confidentiality. Except as otherwise required by applicable laws or
regulations or otherwise provided by the terms of this Agreement, Seller and
Buyer each agrees to, and to cause their respective Affiliates, employees,
counsel and agents to keep confidential all non-public information relating to
the Assets, the Assumed Liabilities, Business and the confidential information
of the other party, except in the event the same becomes generally available to
the public through no breach of this Section. The obligations of the parties
under this Section 11.13 shall survive the Closing for a period of [. . . *** .
. .].

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

- 30 -



--------------------------------------------------------------------------------



 



     11.14 Public Announcements. Except as the other party hereto shall
authorize in writing or as required by law, the parties hereto shall not
disclose any matter or matters relating to this transaction to any person not a
Representative of such party. The Buyer and Seller shall agree about the content
of any statement or communication to the public or the press prior to issuing
any statement or communication to the public or the press regarding transactions
contemplated by this Agreement.
     11.15 Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the Closing
Date (a) by mutual consent of Seller and Buyer; or (b) by either Seller or Buyer
if the Closing has not occurred on or prior to January 1, 2006 if the party
seeking termination is not then in material breach of its representations,
warranties or covenants in this Agreement. Nothing in this Section 11.15 shall
be deemed to release either party from any liability for material breach by such
party of the terms and conditions of this Agreement.
     11.16 Mutual Drafting. This Agreement has been subject to discussion and
negotiation by the parties with the assistance of their respective counsel and
will not be interpreted or construed by or for either of them by reason of the
authorship thereof
- SIGNATURES APPEAR ON THE NEXT PAGE -

- 31 -



--------------------------------------------------------------------------------



 



EXECUTION PAGE
ASSET PURCHASE AGREEMENT
     IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first above written.

                  IDM PHARMA, INC.    
 
           
 
  By:   /s/ Emile Loria    
 
           
 
           
 
  Name:   Emile Loria    
 
           
 
  Title:   President and CEO    
 
                PHARMEXA INC.    
 
           
 
  By:   /s/ W. Marc Hertz    
 
           
 
           
 
  Name:   W. Marc Hertz    
 
           
 
  Title:   CEO    

- 32 -



--------------------------------------------------------------------------------



 



                                                                               
                      Eligible     Eligible                              
Accrued     Accrued     Severance     Severance   Name   Job title     Hire Date
    Salary     Vacation     Personal Time     (Months)     (Dollars)  
[. . . *** . . .]
                                                       

 

(1)   Hired Employee referenced in Section 7.8.

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Schedule 1.15. Excluded Equipment.
Software-
[. . . *** . . .]
Hardware-
[. . . *** . . .]

     
Schedule 1.15
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Schedule 1.27(ii). Intellectual Property Assets.

                                                                     
Application/             Case Nos.                     Patent/Publn.     Issue
or   Subject Matter   in Family     Title     Case Status     No.     Publn.
Date  
[. . . *** . . .]
                                       

     
Schedule 1.27(ii)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 1.



--------------------------------------------------------------------------------



 



                                                                     
Application/             Case Nos.                     Patent/Publn.     Issue
or   Subject Matter   in Family     Title     Case Status     No.     Publn.
Date  
[. . . *** . . .]
                                       

     
Schedule 1.27(ii)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 2.



--------------------------------------------------------------------------------



 



                                                                     
Application/             Case Nos.                     Patent/Publn.     Issue
or   Subject Matter   in Family     Title     Case Status     No.     Publn.
Date  
[. . . *** . . .]
                                       

     
Schedule 1.27(ii)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 3.



--------------------------------------------------------------------------------



 



                                                                     
Application/             Case Nos.                     Patent/Publn.     Issue
or   Subject Matter   in Family     Title     Case Status     No.     Publn.
Date  
[. . . *** . . .]
                                       

     
Schedule 1.27(ii)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 4.



--------------------------------------------------------------------------------



 



                                                                     
Application/             Case Nos.                     Patent/Publn.     Issue
or   Subject Matter   in Family     Title     Case Status     No.     Publn.
Date  
[. . . *** . . .]
                                       

     
Schedule 1.27(ii)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 5.



--------------------------------------------------------------------------------



 



                                                                     
Application/             Case Nos.                     Patent/Publn.     Issue
or   Subject Matter   in Family     Title     Case Status     No.     Publn.
Date  
[. . . *** . . .]
                                       

     
Schedule 1.27(ii)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 6.



--------------------------------------------------------------------------------



 



                                                                     
Application/             Case Nos.                     Patent/Publn.     Issue
or   Subject Matter   in Family     Title     Case Status     No.     Publn.
Date  
[. . . *** . . .]
                                       

     
Schedule 1.27(ii)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 7.



--------------------------------------------------------------------------------



 



Schedule 1.27(iv). Intellectual Property Assets.

                                                  Family                        
          Application/         Matter           Case Nos. in                    
Patent/Publn.     Issue or   No.   Subject Matter     Family     Title     Case
Status     No.     Publn. Date  
[. . .***. . .]
                                               

     
Schedule 1.27(iv)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 1.



--------------------------------------------------------------------------------



 



                                                  Family                        
          Application/         Matter           Case Nos. in                    
Patent/Publn.     Issue or   No.   Subject Matter     Family     Title     Case
Status     No.     Publn. Date  
[. . .***. . .]
                                               

     
Schedule 1.27(iv)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 2.



--------------------------------------------------------------------------------



 



                                                  Family                        
          Application/         Matter           Case Nos. in                    
Patent/Publn.     Issue or   No.   Subject Matter     Family     Title     Case
Status     No.     Publn. Date  
[. . .***. . .]
                                               

     
Schedule 1.27(iv)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 3.



--------------------------------------------------------------------------------



 



                                                  Family                        
          Application/         Matter           Case Nos. in                    
Patent/Publn.     Issue or   No.   Subject Matter     Family     Title     Case
Status     No.     Publn. Date  
[. . .***. . .]
                                               

     
Schedule 1.27(iv)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 4.



--------------------------------------------------------------------------------



 



                                                  Family                        
          Application/         Matter           Case Nos. in                    
Patent/Publn.     Issue or   No.   Subject Matter     Family     Title     Case
Status     No.     Publn. Date  
[. . .***. . .]
                                               

     
Schedule 1.27(iv)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 5.



--------------------------------------------------------------------------------



 



Schedule 1.28. Excluded Inventory.
     None.

     
Schedule 1.28
   

 



--------------------------------------------------------------------------------



 



Schedule 1.36. PADRE Technology Patents.

                                      Application/   Issue or                
Patent/   Publn. Subject Matter   Case Nos. in Family   Title   Case Status  
Publn. No.   Date
[. . . *** . . .]
                   

     
Schedule 1.36
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



                                      Application/   Issue or                
Patent/   Publn. Subject Matter   Case Nos. in Family   Title   Case Status  
Publn. No.   Date
[. . . *** . . .]
                   

     
Schedule 1.36
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Schedule 1.39. Additional Permitted Liens.
     None.

     
Schedule 1.39
   

 



--------------------------------------------------------------------------------



 



Schedule 2.1(g). Permits.
[. . . *** . . .]

     
Schedule 2.1(g)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Schedule 3.1. Tax Allocation.
Reference is made to Section 3.1 of the Asset Purchase Agreement between IDM
Pharma Inc. and Pharmexa Inc pursuant to which the cash portion of the Purchase
Price plus the Assumed Liabilities will be allocated among the Assets for tax
purposes as set forth in this Schedule 3.1 (defined terms refer to the Asset
Purchase Agreement):

                  Asset Type   Asset Class     Amount  
[. . . *** . . .]
            —  

     
Schedule 3.1
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Schedule 4.2(b). Required Consents, Licenses or Authorizations of Government
Authorities.
[. . . *** . . .]

     
Schedule 4.2(b)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Schedule 4.5(a). Material Contracts and Required Consents for Material
Contracts.
Material Contracts Not Requiring Consent:
[. . . *** . . .]

     
Schedule 4.5(a)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 1.



--------------------------------------------------------------------------------



 



[. . . *** . . .]
Material Contracts Requiring Consent:
[. . . *** . . .]

     
Schedule 4.5(a)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 1.



--------------------------------------------------------------------------------



 



[. . . *** . . .]


     
Schedule 4.5(a)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

Page - 1.



--------------------------------------------------------------------------------



 



Schedule 4.5(c). Authorized Funding Remaining Under NIH Grants.
IDM Pharma, Inc. – Infectious Disease Contracts/Grants with the NIH through
October 31, 2005.

                                                                             
Potential   Contract           Funding     Billing     Balance     Additional  
Number   Contract Name     (to date)     (to date)     to bill     Funding*  
[. . . *** . . .]
                                       

 

*   Provided for informational purposes only. Actual funding will depend upon
government funding. Seller makes no representation with respect to any actual
future funding that may be provided by the NIH.

     
Schedule 4.5(c)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Schedule 4.6(a).
List of Registered Intellectual Property Assets

                                                                      Filing    
        Reg.     Status &   Matter No.   Trademark     Country     Date     Reg.
No.     Date     Remarks  
[. . . *** . . .]
                                               

[. . . *** . . .]
Licenses and Rights to Intellectual Property Assets and Programs
[. . . *** . . .]

     
Schedule 4.6(a)
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



Schedule 4.11. Events Since September 30, 2005.
None.

 
Schedule 4.11

 



--------------------------------------------------------------------------------



 



Schedule 6.6. Consents Required to Close.
[. . . *** . . .]

     
 
  *Confidential Treatment Requested
   under 17 C.F.R. §§ 200.80(b)(4) and
   240.24b-2(b)(1)

 